Citation Nr: 0300954	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, that denied the appellant's 
entitlement to accrued benefits.  

Claims relating to entitlement to service connection for 
the cause of the veteran's death and to dependents' 
educational assistance under chapter 35, United States 
Code, both previously in appellate status, were granted by 
the RO in an April 2002 rating decision and so are not now 
before the Board.  

In September 2002, the appellant testified at a personal 
hearing in Washington, DC, before the undersigned Member 
of the Board.  


FINDINGS OF FACT

1.  The veteran died in October 2000 due to lung cancer.  

2.  A rating decision in April 2002 established service 
connection for the cause of the veteran's death, based on 
presumptive service connection pursuant to 38 C.F.R. 
§ 3.309(d)(2)(xx), effective from March 26, 2002.  

3.  Although a claim for service connection for lung 
cancer was pending at the time of the veteran's death, no 
periodic monetary benefits are due and unpaid, based on 
that claim.  


CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to her claims, and expanded on VA's duty 
to notify the claimant and her representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the April 2001 rating decision and April 2002 statement 
of the case, and at her personal hearing before the 
undersigned Member of the Board, the appellant and her 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, and VA and private medical records.  As discussed 
in detail below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

The Board notes a number of dates that are relevant in 
this case.  The veteran filed a claim for service 
connection for lung cancer in February 1999.  A rating 
decision denied that benefit in May 2000.  The veteran 
perfected an appeal of that determination, but died in 
October 2000 prior to a final appellate determination by 
the Board.  The appellant, who is the veteran's surviving 
spouse, filed a claim for Dependency and Indemnity 
Compensation (DIC), accrued benefits, death pension, 
burial benefits, and dependents' educational assistance in 
November 2000.  A rating decision in April 2001 denied her 
claims and the appellant filed a notice of disagreement.  
A rating decision in April 2002 granted entitlement to 
service connection for the cause of the veteran's death 
and to dependents' educational benefits (under chapter 35, 
United States Code), effective from March 26, 2002.  The 
RO noted, however, that, since the effective date for the 
grant of service connection for purposes of accrued 
benefits was not effective until after the veteran's 
death, no accrued benefits were payable.  

In arguing that accrued benefits should be payable, 
effective from the date of receipt of the veteran's claim 
for service connection for lung cancer, in February 1999, 
the appellant points to the holding of the United States 
Court of Appeals for the Ninth Circuit in the case of 
Nehmer et al v. Veterans' Administration of the Government 
of the United States ("Nehmer III"), No. 01-15325 (9th 
Cir., filed April 1, 2002).  The Court of Appeals' Nehmer 
III decision is the latest in a line of cases that concern 
VA disability compensation benefits for diseases resulting 
from exposure to herbicide (Agent Orange).  

In 1989, the United States District Court for the Northern 
District of California voided VA's regulations governing 
eligibility for disability benefits pursuant to the 
"Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act," 98 Stat. 2725 (1984), holding that VA had 
applied a too-stringent standard when determining which 
diseases are sufficiently linked with Agent Orange to 
qualify a veteran for benefits.  Nehmer v. United States 
Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I").  

In 1991, the parties entered into a court-approved 
Stipulation and Order ("Stip. & Order") setting forth VA's 
ongoing responsibilities for further rulemaking and 
disability payments to class members.  See Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d 1175, 1177 
(N.D. Cal. 1999) ("Nehmer II") (describing the Stip. & 
Order).  The district court held in Nehmer II that the 
Stip. & Order specifically provided that, when service 
connection is later granted based on revised regulations, 
payment of benefits shall be retroactive to the date of 
receipt of the veteran's original claim for benefits.  The 
Court of Appeals affirmed; Nehmer III.  

The appellant has essentially argued, including at her 
personal hearing in September 2002, that, inasmuch as the 
issues involved in the Nehmer decisions concerned benefits 
pursuant to the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, the holdings of those 
decisions were applicable to the veteran's and her claims 
concerning his lung cancer due to exposure to ionizing 
radiation.  The Board disagrees.  

The Nehmer decisions specifically concerned VA's 
regulations regarding veterans who develop various 
disabilities following exposure to herbicide, not ionizing 
radiation.  While the Nehmer courts voided VA's 
regulations concerning service connection for herbicide 
exposure, their decisions did not mention and so left 
intact VA's regulations regarding service connection for 
disabilities resulting from exposure to ionizing 
radiation.  

In this case, service connection for the cause of the 
veteran's death was granted specifically based on the 
promulgation of a revised regulation in early 2002 that 
added lung cancer to the list of disabilities for which 
service connection shall be presumed following exposure to 
ionizing radiation.  See 38 C.F.R. § 3.309(d)(2)(xx) 
(2002).  The revision to § 3.309 was effective March 26, 
2002.  The final regulation was published in the Federal 
Register at 67 Fed. Reg. 3612 (Jan. 25, 2002).  In 
discussing the comments on VA's proposed regulation, the 
Supplementary Information in the Federal Register notes 
that

One commenter stated that the effective date for 
claims that VA previously denied but are now 
granted under these new regulations should be the 
date of the original claim.  The commenter urged 
that veterans exposed to radiation be given the 
same consideration as veterans exposed to Agent 
Orange under Nehmer v. United States Veterans 
Admin., C.A. No. C-86-6160 TEH (N.D. Cal.). 

Section 5110 of title 38 United States Code and 
38 CFR 3.114 establish effective date 
requirements that are binding on VA.  Those 
requirements limit retroactive awards to no 
earlier than the effective date of a liberalizing 
statute or regulation, such as this rulemaking.  
The Nehmer lawsuit and court rulings do create an 
exception to these effective date rules, but the 
Nehmer case is limited to only diseases linked to 
herbicide exposure under 38 CFR 3.309(e).  We 
have no authority to expand the exceptions 
established by the Nehmer court to include claims 
filed under 3.309(d).  We therefore make no 
change based on this comment. 

67 Fed. Reg. at 3614.  

The facts in this case are not in dispute.  In October 
2000, the veteran died of lung cancer for which there was 
no medical evidence linking it directly to service.  The 
RO denied service connection for the disability in May 
2000 prior to the veteran's death and also denied service 
connection for the cause of the veteran's death for the 
same reason in April 2001.  During the pendency of the 
appellant's appeal of that decision, § 3.309 was revised 
to add lung cancer to the list of diseases for which 
service connection shall be presumed following exposure to 
ionizing radiation, effective from March 26, 2002.  The 
United States Court of Appeals for Veterans Claims has 
held that, in such instances, an appellant's claim must be 
evaluated under the provisions of both sets of criteria, 
applying the criteria that are more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Further, VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based 
on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000.  The 
Board is bound by that ruling.  

Thus, when the RO in this case granted service connection 
for the cause of the veteran's death, based on the revised 
regulation, it properly established the effective date for 
that grant as the effective date of the revised 
regulation, March 26, 2002.  

The law and regulations also provide that, upon the death 
of a veteran, periodic monetary benefits to which he or 
she was entitled at his or her death under existing 
ratings or decisions, or those based on evidence in the 
file at date of death, and due and unpaid for a period not 
to exceed 2 years prior to the last date of entitlement, 
will be paid to the living person first listed as follows: 

(i) His or her spouse; 
(ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) 
or the surviving parent.

In all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person 
who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In this case, because service connection for lung cancer 
(pursuant to a determination regarding the cause of the 
veteran's death) was established effective from March 
2002, almost a year and a half after he died, no periodic 
monetary benefits were due and unpaid at his death.  
Therefore, there are no accrued benefits to be paid to the 
veteran's surviving spouse.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claim for accrued benefits is 
denied.  


ORDER

Entitlement to accrued benefits is denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

